DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2022 was filed after the mailing date of the Non-Final Rejection on 03/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Note on the Claims
It is noted that a significant amount of language has been added to claim 20 without being underlined to indicate that it is new.  The Examiner merely wishes to point this out on the record to avoid confusion, and no correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 recites “a first transverse strip” in line 3.  It is not clear if this is the same first transverse strip as recited in claim 1.  The strips are assumed to be the same, and thus claim 9 should be amended to recite “the first transverse strip.”
Claim 20 recites “a first transverse strip” in lines 12 and 15.  These are assumed to be the same structure, and so the second instance should be amended to “the first transverse strip.”
Claim 21 has the same issue as claim 20 wherein “a first transverse strip” is recited twice.
Claims 10-16 are rejected because they depend from indefinite claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruetter et al. (US PGPub 2002/0060951, hereinafter Gruetter) in view of Lebas et al. (US 8539761, hereinafter Lebas).
Regarding claim 1, Gruetter discloses mixing device:
a first grid (figure 8) formed of a first set of spaced-apart and parallel-extending deflector blades (strips 7 and 8’);
a second grid formed of a second set of spaced-apart and parallel-extending deflector blades (strips 8 and 7’) that are interleaved with and cross the second set of deflector blades at a preselected angle, adjacent ones of the interleaved deflector blades in the first and second sets of deflector blades each having opposite ends and side edges, the side edges having uncut portions that join the adjacent ones of the interleaved deflector blades in the first and second sets of deflector blades along a first transverse strip where the first and second sets of deflector blades cross (see figure 5).
It is noted that, although Gruetter does not explicitly disclose the use of the device as a countercurrent contacting device, this statement of intended use in the preamble is deemed to be of no patentable significance.  See MPEP 2111.02.  Nonetheless, the device of Gruetter would be capable of being used for the recited purpose, meeting the claim.
Gruetter is silent to apertures in the blades as recited.  Lebas teaches a flow mixing device including deflector blades (figure 2) having apertures (figure 4, deflectors 50) and directional tabs (first and second deflectors 66 and 68; see also figures 6 and 7) associated with the apertures.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claims 2-4, Gruetter is silent to tabs.  Lebas is relied upon, as above, to teach tabs, and further to teach tabs extending in both the upward and downward directions on both the same and different apertures (see figures 6 and 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 5, Gruetter is silent to tabs.  Lebas is relied upon, as above, to teach tabs, and further to teach the tabs having an uncut edge connecting them to the deflector blades (see figures 4, 6, and 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 6, Gruetter is silent to tabs.  Lebas is relied upon, as above, to teach tabs, and further to teach tabs in at least a partially covering relationship with the apertures (see figures 4, 6, and 7).  With regard to the limitation of welding the tabs to the blades, this is deemed to be a product-by-process limitation.  Thus, this limitation is only limited to the structure implied by the steps, i.e. the attachment of the tabs to the blades.  See MPEP 2113.  As can be seen in Lebas, the tabs are attached to the blades, and thus the limitation is met.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 7, Gruetter is silent to the tabs.  Lebas is relied upon, as above, to teach the tabs, and further to teach multiple ones of the tabs associated with each aperture (see figures 6 and 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 8, Gruetter is silent to the tabs.  Lebas is relied upon, as above, to teach the tabs, and further to teach tabs extending at an angle in the range of 5 to 65 degrees relative to the plane of the deflector blades (column 5, lines 61-63).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gruetter with the apertures and tabs of Lebas for the purpose of causing fluid to swirl, increasing mixing (Lebas: column 1, lines 40-44).
Regarding claim 9, Gruetter discloses the side edge portions that join the adjacent ones of the interleaved deflector blades of the first and second sets of deflector blades along a first transverse strip where the first and second sets of deflector blades cross are uncut and wherein cut portions extend from the uncut portions to the opposite ends of the deflector blades, each of the deflector blades in the second set of deflector blades having a bent portion that places segments of each of the deflector blades in the second set on opposite sides of the bent portion in offset planes (see figures 5 and 8) and including;
a third grid (figure 7, multiple grids can be seen) formed of a third set of spaced-apart and parallel-extending deflector blades (similar to the first set, but in a different grid of figure 7); and
a fourth grid formed of a fourth set of spaced apart and parallel-extending deflector blades (similar to second set, but in a different grid of figure 7) that are interleaved with and cross the third set of deflector blades at a preselected angle, adjacent ones of the interleaved deflector blades in the third and fourth sets of deflector blades each having opposite ends and side edges (see figure 5), the side edges having uncut portions that join the adjacent ones of the interleaved deflector blades in the third and fourth sets along a second transverse strip where the third and fourth sets of deflector blades cross and cut portions that extend from the uncut portions to the opposite ends of the third and fourth sets of deflector blades (see figures 5 and 8), each of the deflector blades in the fourth set of deflector blades in the fourth grid each having a bent portion that places segments of the deflector blades in the fourth set on opposite sides of the uncut portion in offset planes (see figure 5),
wherein one of the ends in at least some of the deflector blades in the first set is uncut and is interconnected with an uncut one of the ends of the deflector blades in the third set along a reverse bend that aligns the first and second grids of deflector blades with the third and fourth grids of deflector blades (see figure 5).
Regarding claim 10, Gruetter discloses the offset planes of the segments of the deflector blades in the second set being parallel to each other and the offset planes of the segments of the deflector blades in the fourth set being parallel to each other (see figure 8).
Regarding claim 11, Gruetter discloses one of the ends in each of the deflector blades in the second set being spaced apart from and aligned with one of the ends in each of the deflector blades in the fourth set (see figure 8).
Regarding claim 12, Gruetter discloses the first, second, third and fourth grids have a least one side shaped to conform to a curved longitudinal plane (see curved edges in figure 5).
Regarding claim 13, Gruetter discloses each of the deflector blades in the first, second, third and fourth sets is planar (see figure 8).
Regarding claim 14, Gruetter discloses the cut portions of the side edges joining the adjacent ones of the deflector blades in the first, second, third and fourth sets are each linear (see cut edges in figures 2, 7, and 8).
Regarding claim 15, Gruetter discloses the first and second grids cross at an included angle within the range of 45 to 135 degrees and the third and fourth grids cross at an included angled within the range of 45 to 135 degrees (see angles between blades in figure 8).
Regarding claim 16, Gruetter discloses said one of the ends of each of the deflector blades in the first set is uncut and is interconnected with an uncut one of the ends of the deflector blades in the third set along a reverse bend (see figure 5).
Regarding claim 17, see rejections of claims 1, 9-12, and 15.
Regarding claim 18, see the rejection of claim 16.

Allowable Subject Matter
Claims 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 20 and 21 are deemed to contain allowable subject matter because the prior art does not reasonably disclose, teach, or suggest the joining of blades as recited in the claims.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
The Applicant argues that Greuter teaches a benefit of mixing elements without openings, and thus adding apertures would defeat one of Greuter’s expressed benefits.  While this may be true, Greuter does not state that the inclusion of apertures would render the device unusable or incapable of performing its intended function, and thus Greuter is not considered to teach away from the inclusion of apertures.  It is well-settled that non-preferred and alternative embodiments still constitute prior art.  See MPEP 2123.  The inclusion of apertures in mixing deflectors is well-known, and it is the Examiner’s position that the proposed modification of Greuter is obvious.  Thus, this argument is not persuasive.
The Applicant argues that one of ordinary skill in the art would not be motivated to include the swirl-inducing deflectors of Lebas into the apparatus of Greuter.  However, the Examiner is not suggesting that the deflectors of Lebas be incorporated into Greuter.  The above rejection above merely adds the apertures of Lebas to the deflectors of Greuter.  Lebas explicitly states an advantage of such an inclusion, and this advantage provides motivation.  Thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774